DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. [US2007/0125489, of record, previously cited, “Paul”] in view of Pan et al. [US2004/0135958, of record, previously cited, “Pan”].
With respect to claim 3, Paul discloses an accommodating device capable of accommodating a substrate stack. The device comprising accommodating device for accommodating a substrate stack, the device comprising: a receiving system (platform 304) configured to receive the substrate stack and accommodate the received substrate stack (Figure 3; paragraph 0093); the receiving system comprising an attaching unit configured to attach substrates to form the substrate stack, the attaching unit comprising magnetic means (cylindrical magnetic) for magnetic attachment of the substrates (paragraph 0095).
Paul discloses a receiving system (platform 304) in the form of a stage but does not disclose the receiving system as configured to accommodate the stack only in a peripheral area of the substrate stack. 
Pan discloses a device. Pan discloses several embodiments with different supports including Figure 5 showing a support in the form of a stage (410), Figure 6 showing the support in the form of a clamp (510) and Figure 7 showing the support in the form of pins (610) (Figures 5-7, paragraphs 0037-39).  The support in the form of pins (610) is configured to accommodate the stack only in a peripheral area of the substrate stack (Figure 7). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Paul by substituting the support with any of the known alternatives as taught by Pan including the pins which support the stack only in a peripheral area, as a substitution of known alternatives to achieve a predictable result is within the ability of one of ordinary skill. 
With respect to claim 4, Paul discloses an accommodating device capable of accommodating a substrate stack. The device comprising accommodating device for accommodating a substrate stack, the device comprising: a receiving system (platform 304) configured to receive the substrate stack and accommodate the received substrate stack (Figure 3; paragraph 0093); the receiving system comprising an attaching unit configured to attach substrates to form the substrate stack, the attaching unit comprising tacking means for tacking attachment of the substrates, the tacking means comprising a heat application means (laser) for attaching the substrates through application of heat thereto (paragraph 0032, 0092, 0115). 
Paul discloses a receiving system (platform 304) in the form of a stage but does not disclose the receiving system as configured to accommodate the stack only in a peripheral area of the substrate stack. 
Pan discloses a device. Pan discloses several embodiments with different supports including Figure 5 showing a support in the form of a stage (410), Figure 6 showing the support in the form of a clamp (510) and Figure 7 showing the support in the form of pins (610) (Figures 5-7, paragraphs 0037-39).  The support in the form of pins (610) is configured to accommodate the stack only in a peripheral area of the substrate stack (Figure 7). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Paul by substituting the support with any of the known alternatives as taught by Pan including the pins which support the stack only in a peripheral area, as a substitution of known alternatives to achieve a predictable result is within the ability of one of ordinary skill. 
With respect to claim 5, Paul discloses handling unit for handling a substrate stack, the handling unit comprising: an accommodating device capable of accommodating a substrate stack. The device comprising accommodating device for accommodating a substrate stack, the device comprising: a receiving system (platform 304) configured to receive the substrate stack and accommodate the received substrate stack (Figure 3; paragraph 0093); the receiving system comprising an attaching unit configured to attach substrates to form the substrate stack, the attaching unit comprising magnetic means (cylindrical magnetic) for magnetic attachment of the substrates (paragraph 0095).
Paul discloses a receiving system (platform 304) in the form of a stage but does not disclose the receiving system as configured to accommodate the stack only in a peripheral area of the substrate stack. 
Pan discloses a device. Pan discloses several embodiments with different supports including Figure 5 showing a support in the form of a stage (410), Figure 6 showing the support in the form of a clamp (510) and Figure 7 showing the support in the form of pins (610) (Figures 5-7, paragraphs 0037-39).  The support in the form of pins (610) is configured to accommodate the stack only in a peripheral area of the substrate stack (Figure 7). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Paul by substituting the support with any of the known alternatives as taught by Pan including the pins which support the stack only in a peripheral area, as a substitution of known alternatives to achieve a predictable result is within the ability of one of ordinary skill. 
With respect to claim 8, Paul discloses a tacking means for tacking attachment of the substrates, the tacking means comprising a heat application means (laser) for attaching the substrates through application of heat thereto (paragraph 0032, 0092, 0115).
With respect to claim 9, Pan discloses the unit includes a robot (250) (paragraphs 0032; Figure 3a-b). 
Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Paul, Pan, and further in view of Hirakawa [US2012/0318856, of record, previously cited]. 
With respect to claim 10, Paul discloses an apparatus for aligning and bonding substrates, comprising: a bonding unit, and an accommodating device capable of accommodating a substrate stack. The device comprising accommodating device for accommodating a substrate stack, the device comprising: a receiving system (platform 304) configured to receive the substrate stack and accommodate the received substrate stack (Figure 3; paragraph 0093); the receiving system comprising an attaching unit configured to attach substrates to form the substrate stack, the attaching unit comprising magnetic means (cylindrical magnetic) for magnetic attachment of the substrates (paragraph 0095).
Paul discloses a receiving system (platform 304) in the form of a stage but does not disclose the receiving system as configured to accommodate the stack only in a peripheral area of the substrate stack. 
Pan discloses a device. Pan discloses several embodiments with different supports including Figure 5 showing a support in the form of a stage (410), Figure 6 showing the support in the form of a clamp (510) and Figure 7 showing the support in the form of pins (610) (Figures 5-7, paragraphs 0037-39).  The support in the form of pins (610) is configured to accommodate the stack only in a peripheral area of the substrate stack (Figure 7). 
Paul’s disclosure of an alignment process suggests an alignment unit (paragraph 0052), but does not disclose a transfer area between a transfer area between the alignment unit and the bonding unit, the transfer area configured to transfer the substrates from the alignment unit to the bonding unit, the transfer area comprising a handling unit for handling a stack of the substrates. 
Hirakawa discloses an apparatus capable of aligning and bonding substrates, comprising: an alignment unit (31) (paragraph 0036; Figure 1); a bonding unit (block G2) (paragraph 0035, 0037; Figure 1); and a transfer area (D) between the alignment unit and the bonding unit, the transfer area configured to transfer the substrates from the alignment unit to the bonding unit (paragraph 0039; Figure 1). Hirakawa disclose a transfer area (D) including a handling unit (60) capable of handling a stack of substrates. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Paul by substituting the support with any of the known alternatives as taught by Pan including the pins which support the stack only in a peripheral area, as a substitution of known alternatives to achieve a predictable result is within the ability of one of ordinary skill; and to modify the device to include a transfer unit between a bonding unit and an alignment unit as taught by Hirakawa in order to automate and improve the efficiency of the process and apparatus.  
With respect to claim 11, Hirakawa discloses at least one of the alignment unit (31), the transfer area (D), and the bonding unit (G2) is arranged independently therefrom (Figure 1). 
With respect to claim 13, Paul discloses a tacking means for tacking attachment of the substrates, the tacking means comprising a heat application means (laser) for attaching the substrates through application of heat thereto (paragraph 0032, 0092, 0115).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Paul, Pan, Hirakawa, and further in view of Maydan et al.  [US5882165, of record, previously cited].
Paul as modified discloses an apparatus. Applicant is referred to paragraph 3 for a detailed discussion of Paul as modified.  Hirakawa discloses a transfer area (D), but does not disclose the transfer area as a vacuum transfer area. 
Maydan discloses an apparatus. Maydan discloses a number of processing chambers (16, 18, 20 and 22) connected by a transfer chamber (14), wherein the transfer chamber is a vacuum transfer chamber (Figure 1; column 2, lines 38-45; column 4, lines 21-26; column 12, lines 4-22).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Paul by making the transfer chamber a vacuum transfer chamber as taught by Maydan in order to allow for multiple processes to be conducted in different process chambers without breaking vacuum and risking contamination of the materials worked upon. 
Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive.
Applicant asserts the magnetic means performs the attaching of the substrates only in a peripheral area of the substrate stack.  This argument is not commensurate with the scope of the claim.  The claim recites the receiving system is configured to perform the function to receive and accommodate only in a peripheral area of the substrate stack, the claim does not require the receiving system to be configured to perform any other function limited only to the peripheral area.  Even though the attaching unit is claimed as part of the receiving system, the receiving system only limits the structure configured to perform the receive and accommodate the substrate stack to the peripheral area.  Because the structure of the magnetic means is not limited to the peripheral area, the disclosure of a magnetic means by Paul is sufficient to satisfy the required structure of the claim. Additionally, Paul discloses the cylindrical magnet provides a clamping force (paragraph 0095). Pan shows in Figure 6 clamping force is provided at the peripheral area of the substrates. One of ordinary skill given the combined teachings of Paul and Pan would appreciate providing a clamping force at a peripheral area, where clamping force is provided by a magnet.  Additionally, Paul discloses the cylindrical magnet provides a clamping force normal to the top surface of the platform (paragraph 0095). Pan shows an embodiment where a “platform” is provided by pins (610) (Figure 7). One of ordinary skill given the combined teachings would appreciate ensuring the force provided by the magnet is normal to the pins (610) by providing the magnet at the pins location in the peripheral area. 
Applicant asserts Pan supports – not attaches—a substrate stack.  This description is not accurate as Figure 6 shows an embodiment where the substrate stack is attached by clamping.  Additionally, the claim does not limit the attaching unit to only the magnetic means, but instead using the open language “comprising” and Pan also discloses a curing apparatus that can be considered part of the attaching unit in addition to the magnetic means. 
Applicant asserts claim 4 requires tacking only in a peripheral area of the substrate stack.  This argument is not commensurate with the scope of the claim.  As discussed above the claims recite the functions of to receive and accommodate as limited to only in a peripheral area.  The claims do not limit the function of tacking to any specific location.  Additionally, Paul shows in Figure 6 the location of tack welding in a peripheral area of the material worked upon.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
December 13, 2022